People v Spencer (2021 NY Slip Op 06277)





People v Spencer


2021 NY Slip Op 06277


Decided on November 12, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, CURRAN, TROUTMAN, AND DEJOSEPH, JJ.


923 KA 20-00416

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vSALEEM T. SPENCER, DEFENDANT-APPELLANT. 


RYAN JAMES MULDOON, AUBURN, FOR DEFENDANT-APPELLANT. 
JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (ERICH D. GROME OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Cayuga County Court (Thomas G. Leone, J.), rendered January 2, 2020. The judgment convicted defendant, upon a plea of guilty, of course of sexual conduct against a child in the second degree and sexual abuse in the first degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Entered: November 12, 2021
Ann Dillon Flynn
Clerk of the Court